Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
TITLE

  The title of the invention is not descriptive.  A new tile is required that is clearly indicative of the invention to which the claims are directed.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig.7, Fig.11, Fig. 12 (item C1), however in Specification use reference character E1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al, U.S Patent Application Publication No.2008/0137961 (“Ishida”) in view of HIDESHI et al, IDS, JP2007109117, English translated (“HIDESHI”) further in view of Hollinger, U.S Patent No. 5715331 (“Hollinger”) further in view of Klassen U.S Patent Application Publication No. 2003/0063301 (“Klassen”)
Regarding independent claim 1, Ishida teaches an information processing apparatus comprising a processor (¶0123 “The CPU 519 executes the program stored in the ROM 6 to cause the image processing apparatus illustrated in FIG. 1 to realize the processing of FIG. 10.”)configured to extract, for each of a plurality of ranges, an outline of each of areas having a common range of color information from an original image in a raster format (¶0071 “FIG. 1 is a block diagram illustrating a functional configuration of an image processing apparatus according to a first exemplary embodiment of the present invention. In FIG. 1, a color image acquiring unit 11 acquires a processing object image (i.e., an input). A region identifying unit 12 divides an image acquired by the color image acquiring unit 11 into partial regions. Each partial region is a same color region composed of pixels being geometrically connected each other. If two pixels have feature quantities (e.g., RGB values or other color information) within a predetermined range, it is determined that these pixels constitute the same color region.”; ¶0074-0082 The region boundary information extracting unit 210 extracts boundary pixels representing a region boundary between the regions identified by the region identifying unit 12 and region boundary information indicating the regions divided by the boundary pixels. 0079] The vertical boundary point extracting unit 213 extracts a pixel representing a boundary between neighboring regions on each scanning line when the vertical scanning operation is applied to a region identification result image including partial regions identified by the region identifying unit 12 each of which is composed of serially joined pixels and can be regarded as a same color region, for example, as illustrated in FIG. 3. Namely, the vertical boundary point extracting unit 213 extracts a pixel where a partial region is switched to another partial region in the vertical direction. [0080] The vertical boundary point table generating unit 214 generates a vertical boundary point table 402 illustrated in FIG. 4 that includes information relating to each point (pixel) of vertical boundary points extracted by the vertical boundary point extracting unit 213. [0081] The diagonal boundary point extracting unit 215 extracts a pixel representing a boundary between neighboring regions on each scanning line when the diagonal scanning operation is applied to a region identification result image including partial regions identified by the region identifying unit 12 each of which is composed of serially joined pixels and can be regarded as a same color region, for example, as illustrated in FIG. 3. Namely, the diagonal boundary point extracting unit 215 extracts a pixel where a partial region is switched to another partial region in the diagonal direction. [0082] The diagonal boundary point table generating unit 216 generates a diagonal boundary point table 403 illustrated in FIG. 4 that includes information relating to each point (pixel) of diagonal boundary points extracted by the diagonal boundary point extracting unit 215.”; ¶0091 ‘ As an example, if the boundary line image thinning unit 232 inputs a binary image illustrated in FIG. 7A, the boundary line image thinning unit 232 outputs a thinned image illustrated in FIG. 7B.” where binary image is considered as the image in a raster format), 
generate, for each area, an image in a vector format showing the extracted outline (¶0015] Exemplary embodiments of the present invention are directed to an image processing apparatus configured to generate a vector sequence representing each region from a color image composed of plural color regions.”;¶0274 “FIG. 45 illustrates an image including all boundary lines having been subjected to the inter-edge point vector generation processing. FIG. 46 illustrates an image including the boundary line image illustrated in FIG. 45 and original edge point portions of the inter-edge point smoothed (non-surrounding) vector sequence.”; ¶0279-0286 “In step S1010, the region boundary vector sequence identifying unit 410 inputs a target region number. Namely, the region boundary vector sequence identifying unit 410 inputs a region number of any one of the regions obtained in step S12. For example, the region boundary vector sequence identifying unit 410 can input a region number of each region with reference to the region table 201 illustrated in FIG. 2 that indicates the region number of each region and color information (attribute information) of each region. As described above, the RAM 520 stores the region table 201 generated on in step S13. [0280] In step S1020, the region boundary vector sequence identifying unit 410 inputs intersections relating to the region number input in step S1010 (i.e., edge points: target region related intersections) with reference to the intersection table 601 of FIG. 6 generated in step S31. For example, if the region number input in step S1010 is 2, there are three intersections C:(22,40), E:(38,40), and F:(44,24) that include region number 2 in the neighboring region number field of the intersection table 601. [0281] In step S1030, the region boundary vector sequence identifying unit 410 identifies a vector sequence (region boundary vector sequence) having edge points equal to the intersections input in step S1020, from the inter-edge point auxiliary vector inclusion (surrounding) vector sequence generated in step S70. If vector data has a data format similar to the data format illustrated in FIG. 32, the processing in step S1030 can be realized by checking whether a combination of the first point representing a start edge point and the final point representing the end edge point agrees with the coordinate values of the intersections extracted in step S1020. [0282] The data in the intersection table 601 of FIG. 6 identifies three function approximated (smoothed) inter-edge point vectors as the target region and the region boundary vector sequence, from the vector data expressed in FIG. 46. The first function approximated (smoothed) inter-edge point vector is a vector sequence connecting points F and C (which is obtained from (1) of FIG. 43). The second function approximated (smoothed) inter-edge point vector is a vector sequence connecting points C and E (which is obtained from (2) of FIG. 43). The third function approximated (smoothed) inter-edge point vector is a vector sequence connecting points E and F (which is obtained from (3) of FIG. 43). [0283] In step S1040, the region boundary vector sequence identifying unit 410 allocates corresponding region color information (attribute information) to the region boundary vector sequence of the target region identified in step S1030. The processing of step S1040 includes referring to the region table 201 illustrated in FIG. 2 that indicates the region number of each region and color information (attribute information) of each region, acquiring the color information (attribute information) of the region corresponding to the region number input in step S1010, and allocating the attribute information to the region boundary vector sequence of the target region. [0284] In step S1050, the region boundary vector sequence identifying unit 410 determines whether the processing of steps S1010 through S1040 has been completed for all region numbers. If the processing for all region numbers has not been completed (NO in step S1050), the processing flow returns to step S1010. If the processing for all region numbers has been completed (YES in step S1050), region boundary vector sequence identifying unit 410 terminates the individual region vector generation processing of step S100 in the flowchart of FIG. 10…”), 
generate intermediate images in the raster format in the vector format (¶0070 “The vector described in each exemplary embodiment represents vector data (i.e., data expressed using a numerical formula or a drawing command used in the generation of bitmap image data). Furthermore, the processing for converting vector image data into bitmap image data is referred to as "rasterization." The bitmap image data can be referred to as "raster data." The vector data may be simply referred to as "vector."), and generate an image as the original image, the image having undergone interpolation of the defect and integration of the  images ( ¶0293-0295 “In step S1202, the region dividing unit 121 performs region integration processing based on the clustering processing result. The region integration processing includes inputting a target value representing the number of separated regions, counting the number of present clusters, and comparing the counted cluster number with the target value. In the present embodiment, the target value can be determined considering the number of colors to be separated. If the number of present clusters is equal to or greater than the target value, the region dividing unit 121 integrates the clusters. The region integration processing includes calculating the deviance value between clusters and integrating two clusters having the lowest deviance. The region integration processing is repeatedly executed until the number of present clusters becomes less than the target value; ¶0294] In step S1203, the region dividing unit 121 performs noise region determination processing based on the region integration processing result. The noise region determination processing includes labeling the region dividing processing result and calculating the size of each label region. The size of a label region is equal to the number of pixels involved in the object region. If the size of a label region is less than a threshold, the region dividing unit 121 determines that this region is a noise region. [0295] In step S1204, the region dividing unit 121 calculates the deviance of each pixel in the noise region relative to neighboring regions and performs noise region reprocessing so that a processing object pixel belongs to a region having the lowest deviance. The noise region determination processing is repeatedly executed until the processing of all label regions completes. The graphics regions, resulting from the region division of a document image, can be compressed before they are stored. The above-described noise region determination processing and the noise region reprocessing are effective to remove the noise which may be generated in the compression process”) Ishida is understood to be silent on the remaining limitations of claim 1.
	 In the same field of endeavor, HIDESHI teaches extract, for each of a plurality of ranges, an outline of each of areas having a common range of color information from an original image in a raster format (¶0037 “First, in step S 100, the region extraction unit 13 selects a representative color in the clip art region. In step S 101, the region extraction unit 13 executes region division using the selected representative color. In step S102, the contour extraction unit 14 extracts the contour of the region to be obtained.”; ¶0064 “Reference numeral 150 denotes an example of an input image, and is, for example, a bitmap image”; ¶0067-0069 as shown in Fig. 8 “Next, by executing the processing of step S104 on this 2-value image, that is, by executing the labeling processing with the block of black pixels of this image 152 as 1 partial region, as shown in the figure, a labeled image consisting of 3 partial regions 152a to 152c is obtained from the image 152, and outline extraction is executed for each of these 3 partial regions 152a to 152c. Further, when the same processing is executed on all the region images for each other representative color, the contour image 153 for the input image 150 is obtained. [0068] As a result, it becomes possible to express the image by one partial region in the input image 150, for example, the partial region 154 (corresponding to the partial region 152 a), the contour line 155, and the color 156 inside the contour line. In this way, each of the plurality of partial regions constituting the input image can be expressed by contour line information indicating a contour line corresponding to the partial region and an internal color. That is, the input image can be expressed by contour information of a partial region constituting the input image. [0069] Next, a specific example of the contour line extraction unit 14 will be described with reference to FIG. 8.”);
generate, for each area, an image in a vector format showing the extracted outline (¶0038 “In step S 103, the contour correction unit 16 performs contour correction of the extracted contour. In step S 104, after the contour correction process is executed, the contour information generation unit 17 vectorizes the obtained region using the selected representative color and the extracted contour. This vectorization is realized by generating contour information in which, for example, a contour is described in a SVG (Scalable Vector Graphics), a contour is described in a Path command, and an internal color is described in a Fill command.”;¶0097] “As described above, according to the present embodiment, the clip art region in the read image is divided from the clip art region into partial regions of the same color, and each of the divided partial regions is expressed by the contour line (closed curve) and the color thereof. Thus, when vector data of the clip art region is generated, vector data can be generated by contour line information (contour line and color inside) of a partial region constituting the clip art region.”), and 
when a defect occurs in the area, generate an image as the original image, the image having undergone interpolation of the defect and integration of the intermediate images (¶0083 “For example, as illustrated in FIG. 14, the processing result images of the contour extraction unit 14 and the edge extraction unit 15 with respect to the original image 30 are obtained as a region image (contour image) 31 and an edge image 32. [0084] As described above, the outline of the edge image 32 is present in the vicinity of the outline of the original image 30, but the color in the vicinity of the outline is often different from the color of the original image 30. On the other hand, the outline of the region image (contour image) 31 is the same as or similar to the color of the original image, but the shape thereof is often collapsed. [0085] Therefore, the contour correction unit 16 generates a composite image in which the edge image 32 is superimposed on the region image (contour image) 31. Then, with respect to the composite image, a region surrounded by the contour line of the region image 31 and the contour line of the edge image 32 in which both images do not overlap is drawn (corrected) with the color of the region image 31, and is corrected to the contour line of the edge image 32 as the contour line of the composite image. [0086] This makes it possible to generate a region image composed of appropriate color components as faithfully as possible to the contour line of the original image.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of generate a vector sequence representing a color image of Ishida with correcting the extracted contour based on the color in the vicinity of the outline is different from the color the original image or the shape is collapsed as seen in HIDESHI because this modification would generate a region image composed of appropriate color components as faithfully as possible to the contour line of the original image (¶0086 of HIDESHI).  Both Ishida and HIDESHI are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Hollinger teaches extract, an outline of each of areas from an original image in a raster format ,generate, for each area, an image in a vector format showing the extracted outline (col.3, lines 4-32 “ At step 10, shown in FIG. 1, raster image data is stored in the image memory 210. FIG. 4 is an illustration of a raster image. The raster image 300 is a two-dimensional array of pixels 310. Each pixel 310 represents a color, shading or other representation of the picture. FIG. 4 illustrates an image of a sailboat 320. In the raster image 300, each pixel 310 would be a color or shading representative of the corresponding representation of the image of the sailboat 320.  At step 20 in FIG. 1, the system according to the present invention detects edges in the raster image. Edge detection can be performed in any conventional manner which determines high frequency changes between adjacent pixels in the raster image. The edges are represented in FIG. 4. At step 30, the vector image is generated from the detected edges. The vector image consists of end points, control points, line weights and colors representing the edges detected. There are two types of edges which will be detected and represented in the vector image. First, edges can be boundaries between two colors 400, such as between the water and the sailboat. Second, an edge can be a detail 410, which is a different colored line between identical colors. The guideline 410 between the mast and the front of the boat is a detail. For boundary edges 400, the vector image consists of a line overlaying one edge of the boundary of a color corresponding to part of the image being overlaid. For detail edges 410, the vector image consists of a line in a detail color overlaying the detail position.”);
generate intermediate images in the raster format using the outline shown by the generated image in the vector format ( col.1, lines 11-34 “Computer images are typically stored in raster form. A raster image consists of a two-dimensional set of pixels. Each pixel describes a shade, color or visual appearance of the image at the point corresponding to the pixel. In order to display or print the image, the described shade, color or appearance is presented at each pixel location. However, raster images have difficulties with modifying the image, such as scaling or rotating. When such modifications are made to the raster image, boundaries in the image, such as detail or edges between colors, can become distorted in the displayed image. Another method for storing computer image data is in a vector form. In the vector form, the image is described as a set of lines, curves and polygons. Each line consists of a direction from a point, a line width and color. The vector image can be easily manipulated because scaling requires a change in line width and length, and rotation requires a change in line direction. However, vector images require substantially more storage space than raster images for images with large color areas or areas containing significant variations in color. Of course, systems can convert images from one form to another, i.e., raster to vector and vector to raster.”; col.1, lines 36-52 “In order to take advantage of the benefits of each type of image form, some systems have been created to provide a raster-vector composite image. In a composite image, portions of the picture are represented in raster form and other portions of the picture are represented in vector form. In order to display or print the picture on a raster output device, the system must overlay the raster image with the vector image. The vector image is first rasterized and then merged with raster image. An example of such a system would be a computer monitor that displays a raster image with a scalable type overlay. The scalable type overlay is internally represented in vector form, which allows it to be easily manipulated. Each of the two images is controlled separately and then rasterized and combined to produce a single displayed or printed output composite image. However, each type of image must be created and manipulated independently in order to produce a composite image.”); and when a defect occurs in the area after the generated intermediate images are integrated, generate an image as the original image, the image having integration of the intermediate images ( col.1, lines 53 – 67-col.2, line 1-4 “Another process which uses composite images relates to color trapping for multicolor printing. In multicolor printing, colors can overlap between objects to prevent white gaps from appearing between colors if the printing plates are misaligned. The extension of the colors is called a trap. A system exists to automatically determine traps. The edges of a raster image are detected to determine boundaries. A vector image of the boundary is created in a color which merges the two adjacent colors. The image, including both the raster and vector parts, is used to create the different color plates. The data in the vector image provides the traps for overlapping colors. In such a system, only those object boundaries which violate specific rules with regard to registration of printing plates are affected. Other image details and objects are completely ignored. Furthermore, trap lines are created using a color that is common to both adjacent areas and are of a particularly fine weight to minimize visibility of the trap line while correcting for the potential misregistration problem.”; col.3, lines 46-59 “At step 60, the composite image is displayed or printed on the display 220 or printer 230. To display or print the image, the raster image must be combined with the vector image. One method for combining the images is first to convert the vector image to raster data. The display image is then created by replacing pixels of raster data with pixels contained in the vector data, or otherwise combining the rasterized vector image data with the raster image data. As shown in FIG. 3, a rasterizer/combiner 250 can be connected to the CPU for combining the separate images. The rasterizer/combiner 250 could be part of the display 220 or printer 230, or a separate unit. Alternatively, the images could be combined by the CPU. The display image data is then outputted to the display 220 or printer 230.”)
Therefore, in combination of Ishida and HIDESHI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of generate a vector sequence representing a color image of Ishida with combining images is to convert the vector image to raster data as seen in Hollinger because this modification would display composite image consists of two sets of image data (col.3,lines 39-45 of Hollinger) Ishida, HIDESHI and Hollinger are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor,  In the same filed of endeavor, Klassen teaches extract, for each of a plurality of ranges, an outline of each of areas having a common range of color information from an original image in a raster format (¶0005 “As an example, FIG. 1A shows an ideal boundary between a red region on the right and a cyan region on the left, while FIG. 1B shows a non-ideal boundary, resulting from a slight misregistration of the magenta separation to the left on the page. Between the red and cyan regions is formed a blue line, from the unintended combination of cyan and magenta. On the right-hand side of the red region will be formed a yellow line, again resulting from a slight misregistration of the magenta separation to the left on the page.”;¶0025 “U.S. Pat. No. 5,131,058 to Ting et al. converts a raster to an edge-based "outline" representation. Then the outlines are spread and the resulting image is re-rasterized. Spreading is done separation-wise with a process indicating whether there is a color difference that warrants spreading/choking”); 
generate intermediate images in the raster format using the outline shown by the generated image (¶0025 “U.S. Pat. No. 5,131,058 to Ting et al. converts a raster to an edge-based "outline" representation. Then the outlines are spread and the resulting image is re-rasterized. Spreading is done separation-wise with a process indicating whether there is a color difference that warrants spreading/choking”);
and when a defect occurs in the area after the generated intermediate images are integrated, generate an image as the original image, the image having undergone interpolation of the defect and integration of the intermediate images (¶0078 “FIGS. 1A and 1B illustrate the problem of trapping. In an ideal image, changes in colors occur exactly at a preplanned location, as shown in FIG. 1A. However, misregistration, common in real world devices using plural separations independently printed, often results in a visible image artifact or defect, as shown in FIG. 1B. Such defects can be compensated with trapping. [0079] Trapping usually takes place in accordance with the showing of FIG. 2, in which, a) for any pair of colors (which may or may not correspond to an edge), a decision must be made b1) whether to trap; if so, b2) which color to use for the "trap color", (the color to interpose between the colors of the pair) and b3) where to place the chosen trap color. In accordance with the invention, the decision to trap is based on the visibility of the worst artifact that could happen. Thus, the decision to trap is based on the visibility of the worst of all possible misregistration errors between the input colors. Subsequently, trap colors are chosen based on the visibility of the added trap color against each of the original colors, and based on the visibility of misregistration-induced colors against each of the original colors.”; ¶0114-0115 “It will sometimes be the case that, due to the printer technology used, the required trapping is anamorphic (that is, its behavior in one dimension is different from that in another) in nature. For example, It could be the case that a trap region required is twice as large in one direction, as in the other, because of the printing process direction. In such a case, the trapping positional values can be scaled independently in each direction. Thus, in a vector-based technique, all of the coordinates in the geometric description would be scaled by a factor (e.g. 2) in one dimension before trapping regions are calculated, and then all coordinates (including those of trapping regions) would be scaled down by the same factor, restoring the original geometry, but making trap regions that are thicker in one dimension than the other. [0115] Alternatively, an edge following process may be used with raster input, in which an edge following function is used. Here, the standard practice is that the offset edge is displaced a constant distance along the vector normal (perpendicular) to the edge being followed. A coordinate transformation can be applied to the offset edge (in the example of trapping twice as wide in x, scale the normal by 2 in x). This will cause the offset edge to be displaced further from vertical edges than from horizontal edges, with a smooth variation in between”; [0141] FIG. 9 is a simplified illustration of the results of trapping. Now the trap zone, between the cyan and red areas of the image, is characterized by having the trap color, selected to be between cyan and red. Of course, we placed the trap color pixels on one side or the other of the ideal edge, in accordance with the process of FIG. 7.”)
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of generate a vector sequence representing a color image of Ishida and correcting the extracted contour based on the color in the vicinity of the outline is different from the color the original image or the shape is collapsed as seen in HIDESHI and combining images is to convert the vector image to raster data as seen in Hollinger with adjusting images to correct for misregistration as seen in Klassen because this modification would minimize the visual effect (¶008 of Klassen)  
 Thus, the combination of Ishida, HIDESHI, Hollinger and Klassen teaches an information processing apparatus comprising a processor configured to extract, for each of a plurality of ranges, an outline of each of areas having a common range of color information from an original image in a raster format, generate, for each area, an image in a vector format showing the extracted outline, generate intermediate images in the raster format using the outline shown by the generated image in the vector format, and when a defect occurs in the area after the generated intermediate images are integrated, generate an image as the original image, the image having undergone interpolation of the defect and integration of the intermediate images.
Regarding claim 2, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 1, wherein the defect is interpolated by expanding and integrating the intermediate images in contact with a portion where the defect has occurred (¶0039 of HIDESHI “The contour correction unit 16 corrects the contour extracted by the contour extraction unit 14 based on the extraction result by the edge extraction unit 15, thereby generating a contour that is faithful to the contour of the clip art region constituting the input image. Then, by generating contour information and vectorizing the corrected contour, when the obtained vector data is image expanded, a reproduced image more faithful to the input image that is the original image can be generated.”; ¶0024-0025 of Klassen “U.S. Pat. No. 4,931,861 to Taniguchi describes using binary operators to shrink or spread a shape where another shape is overlapped in another separation (thresholding is used to get these shapes). Also described is spreading where two shapes are adjacent, and do not overlap. [0025] U.S. Pat. No. 5,131,058 to Ting et al. converts a raster to an edge-based "outline" representation. Then the outlines are spread and the resulting image is re-rasterized. Spreading is done separation-wise with a process indicating whether there is a color difference that warrants spreading/choking.) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 3, I Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 1, wherein the defect is interpolated with a color determined based on a color of one of the intermediate images in contact with a portion where the defect has occurred (¶0125 of Ishida “ More specifically, in step S12, the region dividing unit 121 divides the image into plural assemblies of pixels based on color information. Each assembly of pixels is a region composed of same color pixels being geometrically connected. In step S13, the region table generating unit 122 obtains color information (attribute information) of each divided region based on an average of colors of the pixels involved in this region. The region table generating unit 122 generates the region table 201 illustrated in FIG. 2 and stores the region table 201 in the RAM 520. Details of the region dividing processing in step S12 will be described later.” ¶0045-0047of HIDESHI “In step S 113, a color cube from the color cube having the largest appearance frequency of pixels to the Nth color cube (for example, 100 color cubes) or a color cube having an appearance frequency equal to or higher than a predetermined value is selected.  That is, the process of ignoring the color cube with a low appearance frequency of pixels and fitting the color constituting the processing target image into the N color or the representative color within the N color is executed. [0046] In step S114, when the color near the boundary of the color cube is most frequently present, the frequency of the same color region is counted across a plurality of color cubes due to an error, and thus the frequency of the adjacent color strange is integrated into the most frequently present color cube in the determination of the same color and different color. [0047] In step S 115, a representative color for each color cube to be finally obtained is calculated. For example, the average color of the color values of the appearance pixels on the color cube may be calculated as the representative color, or the most frequent color in the color cube may be calculated as the representative color.”; col.1, lines 53 – 67-col.2, line 1-4 of Hollinger “Another process which uses composite images relates to color trapping for multicolor printing. In multicolor printing, colors can overlap between objects to prevent white gaps from appearing between colors if the printing plates are misaligned. The extension of the colors is called a trap. A system exists to automatically determine traps. The edges of a raster image are detected to determine boundaries. A vector image of the boundary is created in a color which merges the two adjacent colors. The image, including both the raster and vector parts, is used to create the different color plates. The data in the vector image provides the traps for overlapping colors. In such a system, only those object boundaries which violate specific rules with regard to registration of printing plates are affected. Other image details and objects are completely ignored. Furthermore, trap lines are created using a color that is common to both adjacent areas and are of a particularly fine weight to minimize visibility of the trap line while correcting for the potential misregistration problem.”¶0106 of Klassen “Given the above, and with reference to FIGS. 7 and 8, the optimum place to put the trap color is on which ever side makes it less visible. Specifically, if trapping between color A and color B with trap color T, compute visibility by determining the Visibilityvector AT of T against A, and Visibilityvector BT of T against B (step 402). The vectors are initially converted to scalar values by taking a vector norm to drive bt and at. For trap width w, if A is to the left, move the center of the trap region to the left by (BT-AT)* k*w, for some value of k that depends on the particular model of visibility being used, subject to not moving it more than ±w/2 (Step 402). Other functions relating the relative visibility of T against colors A, B may be used. Half-bitting allows the trap zone to move in increments of [1/2] of a pixel, so for a trap width of 2 pixels, this allows 5 positions. Thus, a smoothly varying trap position can be obtained.”; ¶0141 of Klassen” FIG. 9 is a simplified illustration of the results of trapping. Now the trap zone, between the cyan and red areas of the image, is characterized by having the trap color, selected to be between cyan and red. Of course, we placed the trap color pixels on one side or the other of the ideal edge, in accordance with the process of FIG. 7.”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 4, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 1, wherein the defect is interpolated by thickening an outline of the image in the vector format in contact with a portion where the defect has occurred ( col. 3, lines 60-64 of Hollinger “In another embodiment, the line weights and colors of the vector image can be modified in order to enhance detail in the composite image. Therefore, a line can be widened or the color altered slightly to enhance perception of the boundaries detected in step 20.”; ¶0114 of Klassen “ It will sometimes be the case that, due to the printer technology used, the required trapping is anamorphic (that is, its behavior in one dimension is different from that in another) in nature. For example, It could be the case that a trap region required is twice as large in one direction, as in the other, because of the printing process direction. In such a case, the trapping positional values can be scaled independently in each direction. Thus, in a vector-based technique, all of the coordinates in the geometric description would be scaled by a factor (e.g. 2) in one dimension before trapping regions are calculated, and then all coordinates (including those of trapping regions) would be scaled down by the same factor, restoring the original geometry, but making trap regions that are thicker in one dimension than the other.”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 5, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 1, wherein the defect is interpolated by integrating an image obtained by expanding a portion where the defect has occurred, along with the intermediate images (¶0039 of HIDESHI “The contour correction unit 16 corrects the contour extracted by the contour extraction unit 14 based on the extraction result by the edge extraction unit 15, thereby generating a contour that is faithful to the contour of the clip art region constituting the input image. Then, by generating contour information and vectorizing the corrected contour, when the obtained vector data is image expanded, a reproduced image more faithful to the input image that is the original image can be generated.”; ¶0008 of Klassen “Methods for correcting for this misregistration are known. The general approach is to expand one of the abutting regions' separations to fill the gap or misregistration border region with a color determined to minimize the visual effect when printed. Borders or edges expanded from a region of one color to another in this manner are said to be "spread". A border which has been expanded is referred to as a "trap", and the zone within which color is added is called the "trap zone"; ¶0024-0025 of Klassen “U.S. Pat. No. 4,931,861 to Taniguchi describes using binary operators to shrink or spread a shape where another shape is overlapped in another separation (thresholding is used to get these shapes). Also described is spreading where two shapes are adjacent, and do not overlap. [0025] U.S. Pat. No. 5,131,058 to Ting et al. converts a raster to an edge-based "outline" representation. Then the outlines are spread and the resulting image is re-rasterized. Spreading is done separation-wise with a process indicating whether there is a color difference that warrants spreading/choking.) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 6, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 5, wherein the intermediate images in contact with the portion are superimposed and integrated on the image obtained by expanding the portion where the defect has occurred (¶0021 of HIDESHI “Preferably, the correction unit generates a composite image in which the corresponding edge image is superimposed on the color image, draws, with respect to the composite image, a region in which both images surrounded by the contour line of the color image and the contour line of the edge image do not overlap with each other in the color of the color image, and corrects the region to the contour line of the edge image as the contour line of the composite image.”; ¶0085 of HIDESHI “Therefore, the contour correction unit 16 generates a composite image in which the edge image 32 is superimposed on the region image (contour image) 31. Then, with respect to the composite image, a region surrounded by the contour line of the region image 31 and the contour line of the edge image 32 in which both images do not overlap is drawn (corrected) with the color of the region image 31, and is corrected to the contour line of the edge image 32 as the contour line of the composite image.”: ¶0039 of HIDESHI “The contour correction unit 16 corrects the contour extracted by the contour extraction unit 14 based on the extraction result by the edge extraction unit 15, thereby generating a contour that is faithful to the contour of the clip art region constituting the input image. Then, by generating contour information and vectorizing the corrected contour, when the obtained vector data is image expanded, a reproduced image more faithful to the input image that is the original image can be generated.”; ¶0008 of Klassen “Methods for correcting for this misregistration are known. The general approach is to expand one of the abutting regions' separations to fill the gap or misregistration border region with a color determined to minimize the visual effect when printed. Borders or edges expanded from a region of one color to another in this manner are said to be "spread". A border which has been expanded is referred to as a "trap", and the zone within which color is added is called the "trap zone"; ¶0024-0025 of Klassen “U.S. Pat. No. 4,931,861 to Taniguchi describes using binary operators to shrink or spread a shape where another shape is overlapped in another separation (thresholding is used to get these shapes). Also described is spreading where two shapes are adjacent, and do not overlap. [0025] U.S. Pat. No. 5,131,058 to Ting et al. converts a raster to an edge-based "outline" representation. Then the outlines are spread and the resulting image is re-rasterized. Spreading is done separation-wise with a process indicating whether there is a color difference that warrants spreading/choking.) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 7, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 1, wherein a number of the plurality of ranges of color information is changed according to a degree of deviation of a color of the original image (¶0290-0293 of Ishida “ In step S1201, the region dividing unit 121 performs clustering processing on a processing object image. The processing of step S1201includes generating the first cluster from the start pixel having been raster scanned, and calculating the deviance of the next pixel relative to all clusters based on the features of the pixel. If the deviance is low, the pixel and the cluster have similar features. Namely, it can be determined that the pixel and the cluster are the same. [0291] The pixel values (Ri, Gi, Bi) of a pixel i represent the features of this pixel. The averaged pixel values (Rc, Gc, Bc) of all pixels belonging to cluster c represent the features of this cluster. For example, the deviance is equal to an euclidean distance [square root of]{(Rc-Ri)<2> +(Gc-Gi) <2> +(Bc+Bi)<2> } on the color space between features values of the pixel i and features values of the cluster c. [0292] Although the present embodiment uses RGB values in the calculation of the deviance, information of another color space or information not related to colors can represent the feature quantity of the pixel. The processing of step 1201 includes registering the number of a cluster that minimizes the deviance value and comparing the deviance value with a predetermined threshold. If the deviance value is less than the threshold, an object pixel belongs to the registered cluster. If the deviance value is equal to or greater than the threshold, a new cluster is generated based on the object pixel. The above-described processing is repeatedly executed until the processing of all pixels completes. [0293] In step S1202, the region dividing unit 121 performs region integration processing based on the clustering processing result. The region integration processing includes inputting a target value representing the number of separated regions, counting the number of present clusters, and comparing the counted cluster number with the target value. In the present embodiment, the target value can be determined considering the number of colors to be separated. If the number of present clusters is equal to or greater than the target value, the region dividing unit 121 integrates the clusters. The region integration processing includes calculating the deviance value between clusters and integrating two clusters having the lowest deviance. The region integration processing is repeatedly executed until the number of present clusters becomes less than the target value.”; ¶0015  of HIDESHI “As shown, the contours of each image are different. The reason why such a difference in contour occurs is that the contour extracted is deviated due to the influence of a level change at the time of reading (blurring, reading resolution, and the like) or the influence of density change around the edge or pseudo color generation due to image quality deterioration due to image compression.”; ¶0029 of HIDESHI “The clip art region in the present invention means an image region in which the number of appearing colors is equal to or less than a predetermined number of colors (for example, 256 gradations) in the photographic region.”; ¶0065-0066 of HIDESHI as shown in Fig.7 “When the process of step S 100 in FIG. 2 is executed on the input image 150, for example, 7 representative colors (colors 1 to7) are selected as the representative color 151. [0066] Next, by executing the process of step S 101, the input image 150 is divided into region images for each representative color constituting the input image. Here, for example, the image 152 is a region image divided from the input image 150 of color 2. In particular, the image 152 is a 2-value image indicating a portion of the same color (color 2) extracted from the input image150.” ). In addition, the same motivation is used as the rejection for claim 1.	Regarding claim 8, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 2, Remaining limitations of claim 8 is similar in scope to claim 7 and therefore rejected under the same rationale.
Regarding claim 9, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 3, Remaining limitations of claim 9 is similar in scope to claim 7 and therefore rejected under the same rationale.
Regarding claim 10, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 4, Remaining limitations of claim 10 is similar in scope to claim 7 and therefore rejected under the same rationale.
Regarding claim 11, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 5, Remaining limitations of claim 11 is similar in scope to claim 7 and therefore rejected under the same rationale.
Regarding claim 12, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 6, Remaining limitations of claim 12 is similar in scope to claim 7 and therefore rejected under the same rationale.
Regarding independent claim 20, Ishida teaches a non-transitory computer readable medium storing a program causing a computer to execute a process (¶0118] A communication I/F 4 can communicate with an external device via a network. A central processing unit (CPU) 519 is associated with a random access memory (RAM) 520 and a read-only memory (ROM) 6. The RAM 520 functions as a working memory. The ROM 6 stores programs and predetermined parameters and/or data. The CPU 519 can execute the programs stored in the ROM 6 according to a predetermined procedure.”) comprising: Remaining limitations of claim 20 is similar in scope to claim 1 and therefore rejected under the same rationale.
2. Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al, U.S Patent Application Publication No.2008/0137961 (“Ishida”) in view of HIDESHI et al, IDS, JP2007109117, English translated (“HIDESHI”) further in view of Hollinger, U.S Patent No. 5715331 (“Hollinger”) further in view of Klassen U.S Patent Application Publication No. 2003/0063301 (“Klassen”) further in view of Baluja et al, U.S Patent No. 6128397 (“Baluja”)
Regarding claim 13, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 1, wherein when the defect still occurs in the image after being interpolated, the interpolation and the integration are repeatedly performed until the defect is reduced (¶0295 of Ishida “In step S1204, the region dividing unit 121 calculates the deviance of each pixel in the noise region relative to neighboring regions and performs noise region reprocessing so that a processing object pixel belongs to a region having the lowest deviance. The noise region determination processing is repeatedly executed until the processing of all label regions completes. The graphics regions, resulting from the region division of a document image, can be compressed before they are stored. The above-described noise region determination processing and the noise region reprocessing are effective to remove the noise which may be generated in the compression process.” ¶0008 of Klassen “ Methods for correcting for this misregistration are known. The general approach is to expand one of the abutting regions' separations to fill the gap or misregistration border region with a color determined to minimize the visual effect when printed. Borders or edges expanded from a region of one color to another in this manner are said to be "spread". A border which has been expanded is referred to as a "trap", and the zone within which color is added is called the "trap zone".”;  ¶0033 of Klassen  “ U.S. Pat. No. 5,613,046 to Dermer describes a user interface allowing the display of an image, and selection of any color, pair, object, edge or color and modification of the trapping behavior in terms of inward/outward, or what color, how automatic or manual to be, etc. It also allows display of the effect of any of the 16 possible misregistrations on the selected color pair, object, edge or color, with or without the current trapping applied, and to iterate through the possible modifications, applying several possible traps to see which is best.”; ¶0138 of Klassen “Of course, some practical optimizations are possible. The generation of class VisibilityVector is a relatively complex process as described. It needs to convert its two given colors to a useful color space such as CIELAB, and also all the misregistered colors. It must also find the C* and H* coordinates for every color it converts. The number of times through the inner loop (steps 13-16) is the same as the number of color pairs for which the trapping information is computed. Thus there are tens of thousands to millions of color pairs. Each color pair needs to have both of its elements converted, and then all of its misregistration colors converted, before starting on step 15. However, for n=8, and ny=4, there are only 83*4=2048 colors involved in all of these color pairs. This includes the colors generated by misregistrations. Assuming 4 unique colors generated by misregistering the average color pair, there are 14 million redundant color conversions done. Alternatively, a simple table lookup (4 dimensional) can get the misregistration colors converted, including to C* and H*. For the regular colors, if the table is generated in the order they are needed, a 1 dimensional lookup (i.e. pointer increment) will fetch the right color.”; ¶0137 of Klassen “ As always, there is a space-time tradeoff in indexing the table. If space is at a premium, one might consider interpolating between table entries, provided the entries vary sufficiently smoothly. This will increase the time required to find trapping information, but can reduce the table size substantially. For example, since the table is eight-dimensional, reducing the size by 20% in each dimension will reduce the size of the table to about 17% of its original size. Reducing the size by a factor of two in each dimension will reduce the total size by a factor of 256.”) In addition, the same motivation is used as the rejection for claim 1. Ishida, HIDESHI, Hollinger and Klassen are understood to be silent on the remaining limitations of claim 13.
However, Baluja teaches wherein when the defect still occurs in the image after being interpolated, the interpolation  are repeatedly performed until the defect is reduced to be less than a predetermined size (col.5, lines 16-32 “Also in the first embodiment of the instant invention, if the predetermined array size of the subimage is, for example, 20.times.20 pixels, then all faces which are of the size 20.times.20 pixels or less will be located by the above method. In order to find faces that are larger than 20.times.20 pixels in the original image, the size of the whole image is reduced and the subimage procedure described above is repeated for the entire reduced image, as indicated in the flowchart of FIG. 1. The reduction step can be performed, for example, by subsampling the whole image. The reduction can be of a predetermined amount, for example 80%. Alternatively, the amount that the image is reduced in each iteration can be variable, for example by determining what size of the faces have been detected thus far. The reduction procedure can be repeated an arbitrary number of times, for example until the image is reduced to a size less than 20.times.20 pixels.”)
Therefore, in combination of Ishida, HIDESHI, Hollinger and Klassen, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of generate a vector sequence representing a color image of Ishida and adjusting images to correct for misregistration as seen in Klassen with repeating reduce the image size until the image is reduced to a size less than predetermined as seen in Baluja because this modification would find the regions that are larger than predetermined size in the original image (col.5, lines 16-32 of Baluja)
Thus, the combination of Ishida, HIDESHI, Hollinger, Klassen and Baluja teaches wherein when the defect still occurs in the image after being interpolated, the interpolation and the integration are repeatedly performed until the defect is reduced to be less than a predetermined size.
Regarding claim 14, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 2, Remaining limitations of claim 14 is similar in scope to claim 13 and therefore rejected under the same rationale.
Regarding claim 15, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 3, Remaining limitations of claim 15 is similar in scope to claim 13 and therefore rejected under the same rationale.
Regarding claim 16, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 4, Remaining limitations of claim 16 is similar in scope to claim 13 and therefore rejected under the same rationale.
Regarding claim 17, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 5, Remaining limitations of claim 17 is similar in scope to claim 13 and therefore rejected under the same rationale.
Regarding claim 18, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 6, Remaining limitations of claim 18 is similar in scope to claim 13 and therefore rejected under the same rationale.
Regarding claim 19, Ishida, HIDESHI, Hollinger and Klassen teach the information processing apparatus according to Claim 7, Remaining limitations of claim 18 is similar in scope to claim 13 and therefore rejected under the same rationale.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619